Citation Nr: 9900649	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  93-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include a cervical spine injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1991, the RO denied the veteran's claim based on the 
finding that there was no evidence of injury to the veteran's 
upper or lower back included in the service medical records.  

The issue on appeal was originally before the Board in 
September 1995 at which time it was remanded in order to 
obtain an opinion as to whether the injuries the veteran was 
treated for during active duty were acute and or chronic 
disorders.  The issue was back before the Board in February 
1997 at which time it was remanded again as the RO had failed 
to comply with the Board's September 1995 remand 
instructions.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, the issue on appeal was last before the 
Board in February 1997.  At that time, the case was remanded 
due to a failure by a VA examiner to provide an opinion as to 
the etiology of the veteran's back disorder as directed by a 
September 1995 Board remand.  

The Board in its February 1997 remand directed the RO to 
arrange for examinations of the appellant by a VA orthopedic 
surgeon and a neurologist to ascertain the current severity 
of all spinal dysfunction and neuralgia of the sciatic nerve, 
if any.  Both examiners were specifically requested to 
respond to the following questions: Is any of the current 
back pathology related to possible 3rd/4th rib injury 
reported in November 1944?  When is the most likely date of 
the onset of current back pathology?  If any back pathology 
is found to have preexisted active service, did it increase 
in severity beyond its normally expected course during active 
service?  Was degenerative joint disease of any spinal 
segment present during or within one year from the veteran's 
separation date from active service, insofar as it is 
medically ascertainable?  

Review of the claims file evidences the fact that a VA spine 
examination was conducted in June 1997 and a VA miscellaneous 
neurological disorders examination was conducted in July 
1997.  The examiner who conducted the VA spine examination 
complied with the Board's February 1997 remand instructions.  
The examiner who conducted the July 1997 neurological 
examination did not.  He failed to provide answers to any of 
the above referenced questions regarding the etiology of the 
claimed back disorder included in the Board's February 1997 
remand.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Regrettably, the issue on appeal must be remanded a third 
time in order to ensure that the Board's remand directives 
are complied with.  

In light of the above discussion, the issue of entitlement to 
service connection for residuals of a back injury, to include 
a cervical spine injury is remanded to the RO for action as 
follows:

1.  The claims file should be referred 
back to the examiner who conducted the 
July 1997 VA miscellaneous neurological 
disorders examination of the veteran, if 
possible.  If that examiner is not 
available, the RO should refer this 
examination request to a suitably 
qualified examiner.  The examiner is 
requested to provide answers to the 
following questions:

a.  Is any of the current back pathology 
related to possible 3rd/4th rib injury 
reported in November 1944?

b.  When is the most likely date of the 
onset of current back pathology?

c.  If any back pathology is found to 
have preexisted active service, did it 
increase in severity beyond its normally 
expected course during active service?

d.  Was degenerative joint disease of any 
spinal segment present during or within 
one year from the veteran's separation 
date from active service, insofar as it 
is medically ascertainable?

The examiner should provide the rationale 
for any opinions expressed.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
requested opinions.  




If the requested opinion cannot be 
produced without physical examination of 
the veteran, such examination should be 
conducted. 

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the required opinions to ensure 
that they are in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West; 
11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
back injury, to include a cervical spine 
injury.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
